Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/21/2022.  As directed by the amendment, claims 31, 36-37, 43 and 46 have been amended, claims 1-30, 42, 48, and 51-52 have been canceled, and no claims have been added. Thus, claims 31-41, 43-47, and 49-50 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 31-41, 43-47, and 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 31 and 46, the term “the base” (claim 31, ln. 12; claim 46, ln. 12) lacks an antecedent basis. For the purposes of examination, the term “the base” will be interpreted as the “body outer wall” of the handheld portion. Additionally, the limitation “the base outer wall being continuous” (claim 31, ln. 11; claim 46, ln. 11-12) is unclear as to what component the base outer wall is “continuous” with. For the purposes of examination, the limitation “the base outer wall being continuous” will be interpreted as the base outer wall having some section that extends in an uninterrupted fashion.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 31-35, 38-41, 44-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Becse et al (2015/0005679) in view of Thrope et al (2006/0200219), and further in view of Soony et al (2009/0287284).
	Regarding claim 31, Becse discloses a handheld stimulator for reducing discomfort associated with facial tissue of a subject (Figs. 1-2, system 111; paragraph [0084] discloses the device as handheld), comprising: a handheld portion configured to be held by the subject (Fig. 1, cylindrical closed end 21 is removable from the cylindrical housing 15 is able to be held by a user’s hand (i.e. “handheld”)), the handheld portion including a stimulator body having a body outer wall (Fig. 1, cylindrical closed end 21 has a body with an outer wall); and a stimulating portion for contacting external facial tissue (Fig. 1, impulse and sensing head 44 is a “stimulating portion.” The impulse and sensing head 44 includes the conductive probes 13, the anvil 19, the housing 15, and all structures contained within these subcomponents) and including a base end having a base outer wall (Fig. 1, housing 15 forms a base end of the impulse and sensing head 44, wherein housing 15 has an outer wall), the stimulating portion comprising an electrode configured to deliver an electrical stimulus to external facial tissue of the subject thereby activating a facial nerve for reducing discomfort associated with facial tissue of the subject (Fig. 1, electrodes 14 a located on first and second prongs; see [0069]), wherein the electrical stimulus comprises a biphasic pulse waveform ([0121] discloses that the electrical stimulus can be biphasic; [0126] discloses that the electrical stimulation can be pulsed) having a frequency between 0.1 Hz and 200 Hz ([0127] discloses stimulation between 0.1-150 Hz), the base outer wall being continuous and extending between the electrode and the base (Fig. 1, housing 15 has an outer wall that is “continuous” in the sense that the outer wall of housing 15 has a section that extends in an uninterrupted fashion. Furthermore, the outer wall of housing 15 “extends” for some amount between the electrodes 14 and the cylindrical closed end 21).
	Becse does not disclose the stimulator body of the handheld portion having a user interface for controlling the handheld stimulator, or that the base outer wall of the stimulating portion is continuous with the body outer wall of the stimulator body when the stimulating portion is coupled to the stimulator body. However, it is noted that the outer wall of the closed end 21 appears to be continuous with the outer wall of the housing 15, but such a feature is not explicitly disclosed by Becse or clear from the drawings.
	However, Thrope teaches a handheld electrical stimulation device comprising a handheld portion including a stimulator body (Fig. 2B, handle 16 forms a stimulator body having a body outer wall that houses controller 28) and a stimulating portion (Fig. 2B, probe 18), wherein the handheld portion includes a user interface for controlling the handheld stimulator (Fig. 2B, switches 30 and 34 are configured to control the stimulation from probe 18). Thrope additionally teaches that the stimulating portion includes a wall that is continuous with the body outer wall when the stimulating portion is coupled to the stimulator body (Fig. 2B, probe 18 and handle 16 join to form a continuous surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical closed end of the stimulator of Becse to be an elongated handle that includes control circuitry and a user interface for controlling the stimulator, wherein the walls of the handle and the stimulator are continuous with one another as taught by Thrope to make the device less bulky, more portable, and easier to control the device from the stimulator itself (as opposed to a separate control system that attaches to the handheld stimulator). The resultant device would have the cylindrical closed end 21 of Becse as an elongated handle having an outer wall that is continuous with the base outer wall of the impulse and sensing head 44 when the two are coupled to one another.
	The modified device of Becse does not have the electrode comprising a spherical surface.
	However, Soong teaches a handheld, electrostimulation device (Fig. 1 device 102) comprising two spherical electrodes (Fig. 1, electrode spheres 114). The spherical electrodes are sized to accommodate various treatment areas and techniques ([0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the electrodes of the modified device of Becse to be spherical electrodes as taught by Soong because spherical electrodes may accommodate certain treatment areas and treatment techniques better than the flat electrodes of Becse.
	Regarding claim 32, the modified device of Becse has the stimulating portion as integrally formed with the handheld portion (Thrope, Fig. 2B, handle 16 and probe 18 are integrally formed with one another).
	Regarding claim 33, the modified device of Becse has the stimulating portion as releasably coupled to the handheld portion (Becse, [0084], discloses that the cylindrical housing 15 and the cylindrical closed one 21 are removable from one another).
	Regarding claim 34, the modified device of Becse has the handheld portion as comprising a control system configured to modulate the electrical stimulus (Thrope, Fig. 2B, controller 28 is in the handle 16. In the modified device of Becse, the cylindrical closed end 21 would be turned into a handle that houses a controller for the stimulator).
Regarding claim 35, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA).
	Regarding claim 38, the modified device of Becse has the handheld stimulator as configured to generate a pulsed electrical stimulus (Becse, [0126], discloses electrical stimulation pulses).
	Regarding claim 39, the modified device of Becse has the frequency between 20 Hz and 80 Hz (Becse, [0127], discloses electrical stimulation including this range of frequencies).
	Regarding claim 40, the modified device of Becse has the handheld portion including a user interface configured to control one or more parameters of the electrical stimulus (Thrope, Fig. 2B, depicts hand controls on the handle; see [0034] and [0036], which discusses rotary control switches and slide switches for controlling electrical stimulus parameters).
Regarding claim 41, the modified device of Becse (as modified above in the rejection of claim 40) has one or more light-based status indicators (Thrope, [0038], discloses LEDs that provide various indications to the clinician as part of the user interface located on the handle of the device).
	Regarding claim 44, the modified device of Becse has the stimulating portion as configured to deliver a mechanical stimulus comprising a vibration (Becse, [0090], discloses oscillating percussion via the probe 13).
	Regarding claim 45, the modified device of Becse has the handheld portion as configured to deliver a mechanical stimulus comprising a vibration (Becse, [0090], discloses that the oscillating components includes armature 7, which is part of the handheld portion).
	Regarding claim 46, Becse discloses a handheld stimulator for reducing discomfort associated with facial tissue of a subject (Figs. 1-2, system 111; paragraph [0084] discloses the device as handheld), comprising: a stimulator body portion configured to be held by the subject (Fig. 1, cylindrical closed end 21 is removable from the cylindrical housing 15 is able to be held by a user’s hand (i.e. “handheld”)), the stimulator body portion having a body outer wall (Fig. 1, cylindrical closed end 21 has a body with an outer wall); and a stimulating probe for contacting external facial tissue and including coupling features for releasably coupling the stimulator probe to the stimulator body (Fig. 1, impulse and sensing head 44 is a “stimulating probe” that could contact external facial tissue. [0084] discloses that the cylindrical housing 15 of the stimulating probe may have a threaded connection to removable attachment to cylindrical closed end 21), the stimulator probe including a base end having a base outer wall (Fig. 1, housing 15 forms a base end of the impulse and sensing head 44, wherein housing 15 has an outer wall), the stimulator probe including an electrode located at an end of the stimulator probe, the electrode configured to deliver an electrical stimulus to external facial tissue of the subject thereby activating a facial nerve for improving comfort associated with facial tissue of the subject (Fig. 1, electrodes 14 are located on first and second prongs of the stimulator probe; see [0069]), the base outer wall being continuous and extending between the electrode and the base (Fig. 1, housing 15 has an outer wall that is “continuous” in the sense that the outer wall of housing 15 has a section that extends in an uninterrupted fashion. Furthermore, the outer wall of housing 15 “extends” for some amount between the electrodes 14 and the cylindrical closed end 21), wherein the electrical stimulus comprises a biphasic pulse waveform ([0121] discloses that the electrical stimulus can be biphasic; [0126] discloses that the electrical stimulation can be pulsed) having a frequency between 0.1 Hz and 200 Hz ([0127] discloses stimulation between 0.1-150 Hz).
	Becse does not disclose the stimulator body portion having a user interface for controlling the handheld stimulator, or that the base outer wall of the stimulator probe is continuous with the body outer wall of the stimulator body portion when the stimulator probe is coupled to the stimulator body. However, it is noted that the outer wall of the closed end 21 appears to be continuous with the outer wall of the housing 15, but such a feature is not explicitly disclosed by Becse or clear from the drawings.
	However, Thrope teaches a handheld electrical stimulation device comprising a handheld portion including a stimulator body (Fig. 2B, handle 16 forms a stimulator body having a body outer wall that houses controller 28) and a stimulating portion (Fig. 2B, probe 18), wherein the handheld portion includes a user interface for controlling the handheld stimulator (Fig. 2B, switches 30 and 34 are configured to control the stimulation from probe 18). Thrope additionally teaches that the stimulating portion includes a wall that is continuous with the body outer wall when the stimulating portion is coupled to the stimulator body (Fig. 2B, probe 18 and handle 16 join together to form a continuous surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical closed end of the stimulator of Becse to be an elongated handle that includes control circuitry and a user interface for controlling the stimulator, wherein the walls of the handle are the stimulator are continuous with one another as taught by Thrope to make the device less bulky, more portable, and easier to control the device from the stimulator itself (as opposed to a separate control system that attaches to the handheld stimulator). The resultant device would have the cylindrical closed end 21 of Becse as an elongated handle having an outer wall that is continuous with the base outer wall of the impulse and sensing head 44 when the two are coupled to one another.
The modified device of Becse does not have the electrode comprising a spherical surface.
	However, Soong teaches a handheld, electrostimulation device (Fig. 1 device 102) comprising two spherical electrodes (Fig. 1, electrode spheres 114). The spherical electrodes are sized to accommodate various treatment areas and techniques ([0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the electrodes of the modified device of Becse to be spherical electrodes as taught by Soong because spherical electrodes may accommodate certain treatment areas and treatment techniques better than the flat electrodes of Becse.
Regarding claim 47, the modified device of Becse has the electrode as integrally formed with the stimulator probe (Becse, Fig. 1, electrodes 14 are integrally formed with the probe 13).
	Regarding claim 49, the modified device of Becse has the stimulator body portion comprising a control system configured to modulate the electrical stimulus (Thrope, Fig. 2B, controller 28) 
	Regarding claim 50, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA). 
7.	Claims 36-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Becse in view of Thrope and Soony, as applied to the rejection of claim 31 above, and further in view of Gueret (5,218,955).
	Regarding claim 36, the modified device of Becse has the stimulating portion comprising a first prong and a second prong (Fig. 1, probe 13 has first and second prongs).
	The modified device of Becse does not have the first prong and the second prong as angled towards each other.
	However, Gueret teaches a device for massaging the skin comprising a stimulating portion having a first and second portion (Fig. 16 depicts a stimulating portion having two portions 921 and 922), wherein the first portion and the second portion are angled towards each other (Fig. 16, 921 and 922 are angle towards each other).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the two portions of the probe of the modified device of Becse to be angled towards each other in order to better target the skin and tissue of the patient. Furthermore, such a modification is considered the simple substitution of one known relative angle between two stimulating portions (i.e. the angling towards each other of Gueret) for another known relative angle between two stimulation portions (i.e. the parallel configuration of Becse) to obtain the predictable result of targeting and stimulating skin and tissue of a patient.
	Regarding claim 37, the modified device of Becse has the electrode as positioned at a distal end of at least the first prong of the stimulating portion (Becse, Fig. 1, depicts the electrodes 14 at the distal end of the stimulating portions).
	Regarding claim 43, the modified device of Becse has a second electrode positioned at a distal end of the second probe, the second electrode configured to deliver the electrical stimulus (Fig. 1 depicts two electrodes 14 located on two separate probes).
Response to Arguments
8.	Applicant’s arguments filed on 9/21/2022 on Pages 6-8 with respect to claims 31 and 46 and regarding Becse and the prior art of record failing to disclose “an electrode comprising a spherical surface and configured to deliver an electrical stimulus to external facial tissue” have been considered, but are moot in view of the new grounds of rejection presented in this office action. Soony teaches electrodes comprising a spherical surface (see Fig. 1, electrodes 114).
9.	Applicant’s arguments filed on 9/21/2022 on Pages 6-8 with respect to claims 31 and 46 and regarding Becse and the prior art of record failing to disclose the base outer wall as “continuous and extending between the electrode and the base” have been considered, but are not persuasive. The housing 15 of Becse has an outer wall that extends continuously for some amount of distance. Additionally, the housing 15 of Becse “extends” between the electrodes 14 and the cylindrical closed end 21. While the housing 15 does not reach and abut the electrodes 14, the claim limitation of “extending between the electrode and the base” is not interpreted as requiring the base outer wall to extend all the way to the electrode.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785